Title: From Thomas Jefferson to James Pleasants, 12 November 1823
From: Jefferson, Thomas
To: Pleasants, James


Dear Sir
Monticello
Nov. 12. 23.
At the time that the Bursar of the University recieved the sum of 40,000. D. the first part of the last loan of the Literary board to the University, the Proctor had estimated that that sum would be sufficient for all purposes until the end of the year. if falls short however, and there is now a pressing call on him for a sum of 4000. D. which he has not funds to answer. it is of great importance to the University that this call should be paid without delay; and I have therefore to request that a further sum should be furnished, which may be of 5, 10, or 20,000. D. at the convenience of the Literary board; as the first of these sums would fulfill that of the University. I will ask the favor of as prompt a decision and answer as may be convenient, this call being really urgent, and I will send the requisite bond according to the sum you shall name.Accept the assurance of my great esteem and consideration.Th: Jefferson